DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2020 has been entered.
This action is responsive to claims filed 12/29/2020. Claim(s) 1-23, 25 are pending.

Claim Objections
The objections to the claims are withdrawn in view of the amendments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-19 of patent 9298355 B1 in view of Technology for Teachers and Students (TTS) ("Microsoft OneDrive SkyDrive Tutorial", published 2/22/2014) in view of Patel (US 20090044146 A1) in view of Chau (US 20030018622 A1)

Current Application
9298355 B1
1. A method comprising:
      providing, by a content management system, a workspace graphical user interface (GUI) to a user device associated with the user, the workspace GUI corresponding to a shared folder accessible to the user and collaborators of the user;
receiving, by the content management system, a request from the user device to create a new content item, the request specifying a content item type for the new content item, wherein each content item type is defined by at least one filename extension associated therewith, and wherein the content item is associated with two or more applications;
selecting, by the content management system, a content item template from a plurality of content item templates associated with the specified content item type;
generating, by the content management system, a copy of the selected content item template;
saving, by the content management system, the content item template copy as the new content item in the shared folder, wherein the new content item is accessible to the user and collaborators of the user;
synchronizing, by the content management system, the new content item with the user device associated with the user and collaborator devices associated with collaborators of the user;
prompting, by the content management system, the user for input specifying how new content item is to be displayed;
upon determining by the content management system that the user specified a native application, invoking a native application compatible with the content item type associated with the new content item;
transmitting, by the content management system, the new content item to the user device for display via the native application.




	receiving, by an online content management system, a request from a user device associated with a user account of the content management system to create a new content item; the request specifying a content item type for the new content item, the content item corresponding to a native application not available on the user device
selecting, by the online content management system, a content item template from a plurality of content item templates based on the specified content item type;
generating, by the online content management system, a copy of the selected content item template;

	saving, by the online content management system, the content item template copy as the new content item in an online folder of the online content management system associated with the user account.


As shown above regarding claims 1, the ‘355 patent anticipates all elements of the current application except for those elements in bold. However, TTS discloses: providing, by a content management system, a workspace graphical user interface (GUI) to a user device associate with the user, the workspace GUI corresponding to a shared folder accessible to the user and collaborators of the user (fig.1 Shows sharing interface for sharing items in the user’s shared OneDrive folder); wherein each content item type is defined by at least one filename extension associated therewith (fig.2 shows a document creation interface that allows creation of various well-known Microsoft Office files, such as a Word document, an Excel document, or a PowerPoint document, these documents being associated with file extensions (.docx, .xls., .pptx, etc.)); wherein the content item is associated with two or more applications (figs.3, 5: native and online application); wherein the new content item is accessible to the user and the collaborators of the user (Fig.2, 3:55-4:05: “Not only can you upload documents, you can create documents”, i.e. saving to the cloud of created documents, such as the template copy; fig.1: enabling access to collaborators); transmitting, by the content management system, the new content item to the user device for display via the native application (Fig.4-5: download of content for display on native PowerPoint application).
It would have been obvious at the effective filing date to modify the method of ‘355 by incorporating the shared folder features of TTS. Both concern the art of online content management, and the incorporation would have allowed for fine-grained sharing of online content with collaborators.
The ‘335 patent and TTS do not disclose the remaining limitations in bold directed to the prompting of the user. However, Patel discloses: prompting, by the content management system, the user for input specifying how new content item is to be displayed;
upon determining, by the content management system, that the user specified a native application, invoking a native application (fig.2, 0031-33: prompting via menu choices for display of a content item via a local or remote app, and subsequent display via the chosen app).

The ‘335 patent modified by TTS modified by Patel does not disclose: wherein the template is selected from a plurality of templates associated with the specified content item type.
Chau discloses: wherein the template is selected from a plurality of templates associated with the specified content item type (fig.4-6, 0035-38: presentation of a variety of templates, the templates associated with a particular file type, e.g., a Word document (see fig.6).).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of TTS modified by Patel by incorporating multiple template technique of Chau. Both concern the art of file management systems, and the incorporation would have improved the intuitiveness and convenience of the interface by, according to Chau, giving a user a head start on content creation when initiating a new document based a variety of predefined templates (fig.4: “Instead of starting from a blank document, get your work done faster by starting from a professionally authored template”.) 

Claims 8, 15 containing analogous limitations are rejected for the same reasons.

2. The method of claim 1… in response to saving the new content item in the folder, synchronizing, by the content management system, the folder with a local folder, the local folder on the user device, the local folder corresponding to the folder.
2. The method of claim 1… wherein the user device has a local folder corresponding to the online folder and further comprising: in response to saving the new content item in the online folder, synchronizing, by the online content management system, the online folder with the local folder.
3. The method of claim 1…in response to saving the new content item in the folder, 


5. The method of claim 1… wherein each of the plurality of content item templates is of a different content item type
5. The method of claim 1… renaming, by the content management system, the new content item based on a name specified  in the request for the new content item.
6. The method of claim 1… wherein the request specifies a name for the new content item and further comprising: renaming, by the online content management system, the new content item based on the specified name.
9. The non-transitory computer-readable medium of claim 8… wherein the user device has a local folder corresponding to the online folder, and wherein the instructions cause the one or more processors to:
in response to saving the new content item in the online shared folder, synchronize, by the online content management system, the online shared folder with the local folder.
8. The non-transitory computer-readable medium of claim 7… wherein the user device has a local folder corresponding to the online folder, and wherein the instructions:
in response to saving the new content item in the online shared folder, synchronizing, by the online content management system, the online shared folder with the local folder.
10. The non-transitory computer-readable medium of claim 8… wherein the instructions cause the one or more processors to:
in response to saving the new content item in the online shared folder, send, by the online content management system, the new content item to the user device.
9. The non-transitory computer-readable medium of claim 7… wherein the instructions cause:
in response to saving the new content item in the online shared folder, sending, by the online content management system, the new content item to the user device.
11. The non-transitory computer-readable medium of claim 8…  wherein each of the plurality of content item templates is of a different content item type.
11. The non-transitory computer-readable medium of claim 7…  wherein each of the plurality of content item templates is of a different content item type.
12. The non-transitory computer-readable medium of claim 8 … wherein the request specifies a name for the new content item, and wherein the instructions cause the one or more processors to:
rename, by the online content management system, the new content item based on the specified name.
12. The non-transitory computer-readable medium of claim 7 … wherein the request specifies a name for the new content item, and wherein the instructions cause:
renaming, by the online content management system, the new content item based on the specified name.
14. The non-transitory computer-readable medium of claim 8 … wherein the online shared folder is associated with a plurality of user accounts of a shared folder backed workspace.
13. The non-transitory computer-readable medium of claim 7 … wherein the online shared folder is associated with a plurality of user accounts of a shared folder backed workspace.
15-20: systems corresponding to the computer-readable media of claims 8-13



As shown above, the various limitations of the present application are covered by the corresponding limitations of the ‘355 patent.

… wherein the user device stores the new content item in a local folder corresponding to the online folder
--


	The ‘355 patent is lacking the limitations of claim 6. However, TTS further discloses: wherein the user device stores the new content item in a local folder corresponding to the folder (Fig.6: storing of synced items in local OneDrive folder).
	Claim 13 containing analogous limitations is rejected for the same reason.

7. The method of claim 1… receiving by the content management system a request to open the content item template copy; and
providing a prompt to the user device with selectable options to open the content item template copy in a native application or in a web browser.
--



The ‘355 patent is lacking the limitations of claim 7. However Patel further discloses: receiving by the content management system a request to open the content item template copy; and providing a prompt to the user device with selectable options to open the content item template copy in a native application or in a web browser (Patel fig.2, 0031-33: receiving a request, e.g., right-click, to open and providing a prompt with selectable options for a local or remote app, e.g., such as in a web browser (see 0027)).

Claim(s) 21-23, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2 of patent 9298355 B1 in view of Technology for Teachers and Students (TTS) ("Microsoft OneDrive SkyDrive Tutorial", published 2/22/2014) in view of Patel (US 20090044146 A1).

 device comprising:
one or more processors; and a non-transitory computer-readable medium storing instructions that when executed by the one or more processors causes the one or more processors to:
present a workspace GUI to a user, the workspace GUI corresponding to a shared folder accessible to the user and collaborators of the user
send to a content management system, a request associated with an account of the content management system to create a new content item using a template selected from a plurality of content item templates based on the specified content item type; wherein the content item type is defined by a filename extension associated therewith and wherein the content item type is associated with two or more applications;
receive a prompt, from the content management system via the workspace GUI, to specify how the new content item is to be displayed;
instruct the content management system, via the workspace GUI, to display the new content item via a web browser executing on the device;
view a copy of the new content item using the web browser on the device;
instruct the online content management system to save the new content item in the shared folder of the content management system associated with the account, wherein the content item is accessible to the user and collaborators of the user.
1. A method comprising:
receiving, by an online content management system, a request from a user device associated with a user account of the content management system to create a new content item; the request specifying a content item type for the new content item, the content item corresponding to a native application not available on the user device
selecting, by the online content management system, a content item template from a plurality of content item templates based on the specified content item type;
generating, by the online content management system, a copy of the selected content item template;
saving, by the online content management system, the content item template copy as the new content item in an online folder of the online content management system associated with the user account.
22. The device of claim 21 …  wherein the non-transitory computer-readable medium stores data associated with a local folder, the local folder is configured to be synchronized with the online folder.
2. The method of claim 1… wherein the user device has a local folder corresponding to the online folder and further comprising: in response to saving the new content item in the online folder, synchronizing, by the online content management system, the online folder with the local folder.
23. The device of claim 22 … wherein the instructions cause the one or more processors to receive the new content item in the folder local folder
2. The method of claim 1… wherein the user device has a local folder corresponding to the online folder and further comprising: in response to saving the new content item in the online folder, synchronizing, by the online content management system, the online folder with the local folder.
25. The device of claim 24 …  receive a selection of the selectable option to open the new content item a native application on the device; and
open the new content item in the native application.
--


a device comprising one or more processors; and a non-transitory computer-readable medium storing instructions that when executed by the one or more processors causes the one or more processors to (Web servers operated by Microsoft OneDrive site constitutes processors and computer-readable media) present a workspace GUI to a user, the workspace GUI corresponding to a shared folder accessible to the user and collaborators of the user (figs.1-2); wherein the device sends the request (fig.2), wherein the content item type is defined by a filename extension associated therewith and wherein the content item type is associated with two or more applications (Patel figs.3-5: association with various extensions such as “.pptx”, association with local and online application); wherein the device views the generated copy (fig.3), wherein the content item is accessible to the user and collaborators of the user (fig.1: sharing interface).
It would have been obvious at the effective filing date to one of ordinary skill in the art to modify the method of ‘355 by incorporating the device implementations of TTS. Both concern the art of collaborative document processing, and the incorporation would have improved the convenience of the ‘355 patent by providing for fine-grained sharing of online content.
The ‘335 patent and TTS do not disclose the remaining limitations in bold directed to the prompting of the user. However, Patel discloses: 
receive a prompt, from the content management system via the workspace GUI, to specify how new content item is to be displayed; instruct the content management system, via the workspace GUI, to display the new content item via a web browser executing on the device (fig.2, 0031-33: prompting via menu choices for display of a content item via a local or remote app, and subsequent display via the chosen app).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of ‘335 modified by TTS by incorporating the local and remote prompt technique of 

Claim 22 does not contain any additional distinguishing limitations and is hence rejected for the same reason as claim 21.

Claim 23 is rejected as the limitation wherein the instructions cause the one or more processors to receive the new content item in the folder local folder is anticipated by the limitation of synchronizing the local folder with the online folder, hence, receiving new content items consisting of the synced differences.

Claim 25 is rejected as Patel further discloses: wherein the instructions cause the one or more processors to: receive a selection of the selectable option to open the new content item a native application on the device (Patel fig.2, 0031-33); and open the new content item in the native application (TTS fig.5).

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-23, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

	First, in claim 1, the clause specifying that the content type is defined by at least one file name extension lacks support in the Specifications. In particular, no reference to file name extension and association with content types are broached in the Specifications.
	Claims 8, 15, 21 are rejected for a similar reason, and the dependent claims are rejected for failing to cure the deficiency of the parent.
For purposes of prior art examination the limitation will be interpreted as written.

	Second, in claim 1, regarding the limitation “selecting, by the content management system, a content item template from a plurality of content item templates associated with the specified content item type”, Applicant evokes the selection from a plurality of templates associated with each content item type. However, looking at the Specifications, the disclosure states (emphasis Examiner’s):
“[0007] … The content management system can store templates corresponding to each type of document that can be created. Upon receipt of the request to create the new content item, the content management system can copy the template corresponding to the requested content item type…”.
Hence, while the first sentence is ambiguous as to whether a one-to-one or many-to-one relationship exists between templates and document types, the second sentence makes clarifies that 
Also relevant is Specifications 00083, 0094, both of which offer are ambiguous phrasings that do not provide support for a many-to-one template to type relationship, and, when read in view of 0007, instead evoke a one-to-one relationship: “Upon receiving the content item type and a specified name, workspace server 136 can selected a content template 402 corresponding to the content item type (0083)”, “Workspace server can select a content item template based on the requested content item type and copy the content item template to make a new content item (0094).”
Hence, as none of the relevant passages in the Specifications appear to provide positive support for a scenario where a content item type is associated with a plurality of content item templates, while 0007 explicitly discloses a one-to-one correspondence between templates and types, the amendment constitutes new matter.
Claims 8, 15, 21 are rejected for a similar reason, and the dependent claims are rejected for failing to cure the deficiency of the parent.
For purposes of prior art examination the limitation will be interpreted as written.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Technology for Teachers and Students (TTS) ("Microsoft OneDrive SkyDrive Tutorial", published 2/22/2014) in view of Patel (US 20090044146 A1) in view of Chau (US 20030018622 A1).

Figure 1 (3:00-3:35) Sharing interface

    PNG
    media_image1.png
    492
    707
    media_image1.png
    Greyscale


Figure 2 (4:08-5:00) Create from template interface in web browser

    PNG
    media_image2.png
    673
    789
    media_image2.png
    Greyscale



Figure 3 (5:00-5:30 Base template for "Presentation1.pptx"

    PNG
    media_image3.png
    688
    1369
    media_image3.png
    Greyscale

Figure 4 5:48-6:18 Download of content for native display

    PNG
    media_image4.png
    470
    1032
    media_image4.png
    Greyscale

Figure 5 5:50-6:00 Display on native application

    PNG
    media_image5.png
    659
    1058
    media_image5.png
    Greyscale

Figure 6 8:45-9:00 Syncing and local display of cloud files

    PNG
    media_image6.png
    713
    1051
    media_image6.png
    Greyscale

Figure 7 7:58-8:30 Syncing options

    PNG
    media_image7.png
    449
    538
    media_image7.png
    Greyscale


Regarding claim 1, Technology for Teachers and Students (TTS) discloses: a method comprising: providing, by a content management system, a workspace graphical user interface (GUI) to a user device associated with a user, the workspace GUI corresponding to a shared folder accessible to the user and collaborators of the user (fig.1 Shows sharing interface for sharing items in the user’s shared OneDrive folder being displayed on a user’s personal computer device);
receiving, by the content management system via the workspace GUI, a request from the user device to create a new content item, the request specifying a content item type for the new content item, wherein the content item type is defined by at least one filename extension associated therewith (fig.2 shows a document creation interface that allows creation of various well-known and wherein the content item type is associated with two or more applications (fig.3, fig.5: association with browser application and native application);
selecting, by the content management system, a content item template from a plurality of content item templates (Fig.3: selection of a PowerPoint presentation template for display, the template being selected out of the many templates associated by the content management system and collectively offered to the user via the menu);
generating, by the content management system, a copy of the selected content item template (Fig.3: For each newly created file, the new file interface of fig.3 is shown, hence, a copy of the template is generated and saved as “Presentation1.pptx” for the new file);
saving, by the content management system, the copy of the selected content item template as the new content item in the shared folder, wherein the new content item is accessible to the user and the collaborators of the user (Fig.2, 3:55-4:05: “Not only can you upload documents, you can create documents”, i.e. saving to the cloud of created documents, such as the template copy; fig.1: enabling access to collaborators);
	synchronizing, by the content management system, the new content item with the user device associated with the user (figs.6-7 show syncing to local device storage, the synced files including the newly created content item) and collaborator devices associated with collaborators of the user (fig.1, 03:00-03:35: invitation of collaborators to access, via collaborator devices, the web version of a content item for viewing or editing, hence, synchronizing the content item across a variety of devices at least in the browser view);
invoking the native application compatible with the content item type associated with the new content item (Fig.4-5: Download and display on native app); and
transmitting, by the content management system, the new content item to the user device for display via the native application (Fig.4-5: download of content for display on native PowerPoint application).
TTS does not disclose: prompting, by the content management system, the user for input specifying how the new content item is to be displayed;
upon determining, by the content management system, that the user specified a native application, invoking a native application,
 wherein the template is selected from a plurality of templates associated with the specified content item type.
Patel discloses: : prompting, by the content management system, the user for input specifying how new content item is to be displayed;
upon determining, by the content management system, that the user specified a native application, invoking a native application (fig.2, 0031-33: prompting via menu choices for display of a content item via a local or remote app, and subsequent display via the chosen app).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of TTS by incorporating the local and remote prompt technique of Patel. Both concern the art of file management systems, and the incorporation would have improved the intuitiveness and convenience of the interface by, according to Patel, allow more convenient access to growing availability of web-based applications (0004-5).
TTS modified by Patel does not disclose: wherein the template is selected from a plurality of templates associated with the specified content item type.
associated with the specified content item type (fig.4-6, 0035-38: presentation of a variety of templates, the templates associated with a particular file type, e.g., a Word document (see fig.6).).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of TTS modified by Patel by incorporating multiple template technique of Chau. Both concern the art of file management systems, and the incorporation would have improved the intuitiveness and convenience of the interface by, according to Chau, giving a user a head start on content creation when initiating a new document based a variety of predefined templates (fig.4: “Instead of starting from a blank document, get your work done faster by starting from a professionally authored template”.) 

	Regarding claim 2, TTS modified by Patel modified by Chau discloses method of claim 1, as described above. TTS further discloses: in response to saving the new content item in the shared folder, synchronizing, by the content management system, the shared folder with a local folder on the user device, the local folder corresponding to the shared folder (Fig.6: Syncing contents of folder including the new content with a local Windows folder).

Regarding claim 3, TTS modified by Patel modified by Chau discloses method of claim 1, as described above. TTS further discloses: in response to saving the new content item in the shared folder, sending, by the content management system, the new content item to the user device (Fig.6: Syncing contents of folder including the new content with a local Windows user device based on background running service).

wherein each of the plurality of content item templates is of a different content item type (fig.2: different office productivity type documents, e.g., spreadsheets, documents, presentations, etc.).

Regarding claim 6, TTS modified by Patel modified by Chau discloses method of claim 3, as described above. TTS further discloses: wherein the user device stores the new content item in a local folder corresponding to the folder (Fig.6: storing of synced items in local OneDrive folder).

Regarding claim 7, TTS modified by Patel modified by Chau discloses method of claim 1, as described above. Patel further discloses: receiving by the content management system a request to open the copy of the selected content item template; and providing a prompt to the user device with selectable options to open the copy of the selected content item template in the native application or in a web browser (Patel fig.2, 0031-33: receiving a request, e.g., right-click, to open and providing a prompt with selectable options for a local or remote app, e.g., such as in a web browser (see 0027)).

Claim 8 discloses a computer-readable medium corresponding to the method of claim 1. Furthermore, fig.2 discloses user template requests via a web browser.

Claim 15 discloses a system corresponding to the method of claim 1. Furthermore, fig.2, fig.6 discloses the computing environment of a browsers and applications running via a processor and a non-transitory file system containing various application data.



Regarding claim 14, TTS modified by Patel modified by Chau discloses method of claim 8, as described above. TTS further discloses: wherein the shared folder is associated with a plurality of user accounts of a shared folder backed workspace (fig.1 shows a sharing interface associated with a plurality of users in a shared OneDrive folder backed workspace).

Claim(s) 21-23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Technology for Teachers and Students (TTS) ("Microsoft OneDrive SkyDrive Tutorial", published 2/22/2014) in view of Patel (US 20090044146 A1).

Regarding claim 21, TTS discloses: a device comprising:
one or more processors; and a non-transitory computer-readable medium storing instructions that when executed by the one or more processors causes the one or more processors to (fig.1, fig.6 shows display on browser of personal computer device with file system, hence, a device comprising a processor and a non-transitory computer-readable medium):
present a workspace graphical user interface (GUI) to a user, the workspace GUI corresponding to a shared folder accessible to the user and collaborators of the user (fig.1 Shows sharing interface for sharing items in the user’s shared OneDrive folder being displayed on a user’s personal computer device);
send to a content management system, a request associated with an account of the content management system to create a new content item using a template selected from a plurality of content item templates based on a specified content item type, wherein the content item type is defined by a filename extension associated therewith (fig.2 shows a document creation interface that allows creation of various well-known Microsoft Office files, such as a Word document, an Excel document, or a PowerPoint document, these documents being associated with file extensions (.docx, .xls., .pptx, etc.; see fig.3 showing “Presentation1.pptx”), hence, sending to the content management system a request associated with a Microsoft account), and wherein the content item type is associated with two or more applications (fig.3, fig.5: association with browser application and native application);
instruct the content management system, via the workspace GUI, to display the new content item via a web browser executing on the device (fig.3: creation of new presentation via user interaction constitutes instruction of content management system to display new content);
view a copy of the new content item using the web browser on the device (fig.3); and
instruct the content management system to save the new content item in the shared folder of the content management system associated with the account (fig.3: the newly created presentation is saved in the user’s OneDrive folder), wherein the new content item is accessible to the user and collaborators of the user (fig.1).
TTS does not disclose: receiving a prompt, from the content management system via the workspace GUI, to specify how the new content item is to be displayed.
Patel discloses: receiving a prompt, from the content management system via the workspace GUI, to specify how new content item is to be displayed (fig.2, 0031-33).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of TTS by incorporating the local and remote prompt technique of Patel. Both concern the art of file management systems, and the incorporation would have improved the intuitiveness and convenience of the interface by, according to Patel, allow more convenient access to growing availability of web-based applications while provide options for native viewing (0004-5).

Regarding claim 22, TTS modified by Patel discloses method of claim 21, as described above. TTS further discloses: wherein the non-transitory computer-readable medium stores data associated with a local folder, the local folder is configured to be synchronized with the folder (fig.6: background syncing to local folder on user PC device).
 
Regarding claim 23, TTS modified by Patel discloses method of claim 22, as described above. TTS further discloses: wherein the instructions cause the one or more processors to receive the new content item in the local folder (fig.6: background syncing to local folder on user PC device).

Regarding claim 25, TTS modified by Patel discloses method of claim 21, as described above. TTS and Patel further discloses: wherein the instructions cause the one or more processors to: receive a selection of a selectable option to open the new content item a native application on the device (Patel fig.2, 0031-33); and open the new content item in the native application (TTS fig.5).

Claim(s) 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Technology for Teachers and Students (TTS) ("Microsoft OneDrive SkyDrive Tutorial", published 2/22/2014) in view of Patel (US 20090044146 A1) in view of Chau (US 20030018622 A1), as applied In claims 1, 8, 15 above, in view of Wang (US 20140317544 A1).

Regarding claim 5, TTS modified by Patel modified by Chau discloses method of claim 1, as described above. TTS and Patel does not discloses: renaming, by the content management system, the new content item based on a name specified in the request for the new content item.
renaming, by the content management system, the new content item based on a name specified in the request for the new content item (fig.3, 0043-48: a name is specified during the creation of a new content item).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of TTS modified by Patel by incorporating the naming technique of Wang. Both concern the art of file management systems, and the incorporation would have improved the convenience of the interface by, according to Wang, allowing the user a convenient interface to specify a content item name according to the situation, including a default name (0043-48).

Claims 12, 19 disclose computer-readable mediums and systems corresponding to the above methods and are hence rejected under the same rationale.

Response to Arguments
Applicant’s arguments have been fully considered.
In the remarks in the present filing, the following arguments were made:
I. Regarding representative claim 1, the newly added limitations distinguish over the art by specifying that a content item type may include a plurality of content item templates associated therewith.
Although Examiner has provided Chau (US 20030018622 A1) as a prior art reference for this limitation, attention is directed to the 112 new matter rejection above.

In the remarks filed 10/280202, Applicant argues:
I. The art of record fails to disclose the newly added limitations directed to the content item defined by at least one file name extensions and associated with two or more applications; wherein the new content item is synchronized with the user device an with collaborator devices associated with the collaborators of the user, in particular because:
II. TTS fails to provide functionality that allows the user to choose from several different applications.
Examiner respectfully agrees. TTs discloses the association of the content item type with a local application and a remote application, hence, allowing the user to choose from several different applications. 
Attention is also directed to the 112 new matter rejection of the association of content items with at least one file name extension.
III. TTS fails to provide means for synchronizing the newly created document across different users, even as TTS provides disclosure for sharing a document and for synchronizing with the user device.
Examiner respectfully disagrees. Fig.1 providing sharing and editing capabilities to collaborators constitutes a synchronizing of the content item, at least via the browser interface, with multiple users, i.e., where multiple users devices have access to synchronized or identical copies of the content. Further clarification is needed to limit the scope to synchronized local copies with multiple collaborators

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Examiner, Art Unit 2143